Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first motor housing connected to the first rod that rotates, second motor housing connected to the second rod that rotates as claimed in claims 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numbers 616 and 618 denoting the first and second motor are not shown in Figures 82 and 83 and Figure 105 shows 618 labeled twice. Examiner presumes one of these should be labeled as 616.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “a first window covering assembly” and “a second window covering assembly”. There is insufficient antecedent basis for these limitations in the specification and it is unclear as to what they are referring and what elements make up the “window covering assembly”. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
Claim 25 recites “a first window covering assembly” and “a second window covering assembly”. There is insufficient antecedent basis for these limitations in the specification and it is unclear as to what they are referring and what elements make up the “window covering assembly”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,10,12-14,17,23,25-29,32,38,40 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta WO2017/022632.
In regard to claim 1, Ohta ‘632 discloses a motorized window covering system, comprising: 
A first track (2-1).
A first shade material (13-1) operatively connected to the first track (2-1).
A second track (2-2).
A second shade material (13-2) operatively connected to the second track (2-2).
A first motor housing (62-1).
The first motor housing having a first motor (7-1).
The first motor housing (62-1) operatively connected to the first track (2-1) such that operation of the first motor opens or closes the first shade material (13-1).
A second motor housing (62-2).
The second motor housing (62-2) having a second motor (7-2).
The second motor housing (62-2) operatively connected to the second track (2-2) such that operation of the second motor opens or closes the second shade material (13-2).
A controller housing (63-1) having a single motor controller (10).
The single motor controller (10) electrically connected the first motor (7-1) and the second motor (of7-2).
The single motor controller (10) configured to control operation of the first motor and the second motor.  
Wherein the controller housing (63-1) is directly connected to the first motor housing (62-1).
Wherein the single motor controller (10) is configured to control operation of the first motor (7-1) and the second motor (7-2) based on a user initiated press of a button.  

    PNG
    media_image1.png
    133
    879
    media_image1.png
    Greyscale


	As best understood, in regard to claims 12-14, 17 and 23 Ohta ‘632 discloses a motorized window covering system, comprising: 
A first rod (71-1).
A first shade material (13-1) operatively connected to the first rod (71-1).
A second rod (71-2).
A second shade material (13-2) operatively connected to the second rod (71-2).
A first motor housing (62-1).
The first motor housing having a first motor (7-1).
The first motor housing (62-1) operatively connected to the first rod (71-1) such that operation of the first motor opens or closes the first shade material (13-1).
A second motor housing (62-2).
The second motor housing (62-2) having a second motor (7-2).
The second motor housing (62-2) operatively connected to the second rod (71-2) such that operation of the second motor opens or closes the second shade material (13-2).
A controller housing (63-1) having a single motor controller (10).
The single motor controller (10) electrically connected the first motor (7-1) and the second motor (of7-2).
The single motor controller (10) configured to control operation of the first motor and the second motor.  
Wherein the first rod (71-1) rotates. 
Wherein the second rod (71-2) rotates.
Wherein the controller housing (63-1) is directly connected to the first motor housing (62-1).
Wherein the single motor controller (10) is configured to control operation of the first motor (7-1) and the second motor (7-2) based on a user initiated press of a button.  (as shown above)

As best understood, in regard to claim 25-29, 32 and 38 Ohta ‘632 discloses a window covering system comprising:
A first window covering assembly (2-1,71-1).
A first shade material (13-1) operatively connected to the first window covering assembly (2-1, 71-1).
A second window covering assembly (2-2).
A second shade material (13-2) operatively connected to the second window covering assembly (2-2,71-2).
A first motor housing (62-1).
The first motor housing having a first motor (7-1).
The first motor housing (62-1) operatively connected to the first window covering assembly (2-1,71-1) such that operation of the first motor opens or closes the first shade material (13-1).
A second motor housing (62-2).
The second motor housing (62-2) having a second motor (7-2).
The second motor housing (62-2) operatively connected to the second window covering assembly (2-2,71-2) such that operation of the second motor opens or closes the second shade material (13-2).
A controller housing (63-1) having a single motor controller (10).
The single motor controller (10) electrically connected the first motor (7-1) and the second motor (of7-2).
The single motor controller (10) configured to control operation of the first motor and the second motor.  
Wherein the first shade material (13-1) is connected to a first rod (71-1).  
Wherein the first shade material (13-1) is connected to a first track (2-1).  
Wherein the second shade material (13-2) is connected to a second rod (71-2).  
Wherein the second shade material (13-2) is connected to a second track (2-2).  
Wherein the controller housing (63-1) is directly connected to the first motor housing (62-1).
Wherein the single motor controller (10) is configured to control operation of the first motor (7-1) and the second motor (7-2) based on a user initiated press of a button.  
	In regard to claim 40, Ohta ‘632 discloses a motorized window covering system, comprising: 
A first shade material (13-1).
A second shade material (13-2).
A first motor (7-1) operatively connected to the first shade material (13-1) such that operation of the first motor moves the first shade material.
A second motor (7-2) operatively connected to the second shade material (13-2) such that operation of the second motor moves the second shade material.
A power source (8) configured to provide power to the first motor and the second motor.
A controller housing (63-1).
The controller housing having a single motor controller (10).
The single motor controller (10) electrically connected to the first motor and the second motor.
The single motor controller (10) configured to control operation of the first motor and the second motor.  

In regard to claim 42, Ohta ‘632 discloses a motorized window covering system, comprising:
A first motor housing (62-1) having a first motor (7-1).
A second motor housing (62-2) enclosing a second motor (7-2).
A conduit (11) configured to provide power to the first motor housing (62-1).
A cable (11) extending between the first motor housing (62-1) and the second motor housing (62-2) that provides power to the second motor housing.
A single motor controller (10) configured to control operation of the first motor and second motor.
Wherein operation of the first motor (7-1) opens or closes a first shade material (13-1).
Wherein operation of the second motor (7-2) opens or closes a second shade material (13-2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,5,15, 18, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta WO2017/022632 in view of Nien 6,910,515.
In regard to claims 2, 15 and 30 Ohta ‘632 fail to disclose:
A battery housing.
The battery housing positioned below the first motor housing.
The battery housing connected to the first motor housing by a conduit.
The battery housing having at least one battery therein.  
Nien ‘515 discloses: 
A battery housing (43).
The battery housing positioned below the first motor housing (32).
The battery housing (43) connected to the first motor housing by a conduit (41).
The battery housing having at least one battery (45) therein.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Ohta ‘632 to include a battery house coupled to the motor housing via a conduit as taught by Nien ‘515 in order to provide power to the device without the need for a wall outlet. Such would allow for use in places where a power outlet wasn’t available. 
In regard to claims 5, 18 and 33 Ohta ‘632 fails to disclose: 
Wherein the controller housing is directly connected to a battery housing that hangs down from the first motor housing.  
Nien ‘515 discloses: 
A battery housing (43) that hangs down from a housing (41).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Ohta ‘632 to include a battery house coupled to the motor housing via a conduit as taught by Nien ‘515 in order to provide power to the device without the need for a wall outlet. Such would allow for use in places where a power outlet wasn’t available. 
Claims 3, 16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta WO2017/022632 in view of Nien 6,910,515 and Hall et al 2015/0284990.
In regard to claims3, 16 and 31Ohta ‘632 fail to disclose:
A battery housing.
The battery housing positioned below the first motor housing.
The battery housing connected to the first motor housing by a conduit.
The battery housing having at least one battery therein.  
Wherein the battery housing is configured to be tugged to control operation of the motorized window covering system.
Nien ‘515 discloses: 
A battery housing (43).
The battery housing positioned below the first motor housing (32).
The battery housing (43) connected to the first motor housing by a conduit (41).
The battery housing having at least one battery (45) therein.  
Hall et al ‘990 discloses: 
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user initiated tug.  (paragraph [0092])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Ohta ‘632 to include a battery house coupled to the motor housing via a conduit as taught by Nien ‘515 in order to provide power to the device without the need for a wall outlet. Such would allow for use in places where a power outlet wasn’t available. 
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Ohta ‘632 to make the motor controller operate the motors based on a tug as taught by Hall et al ‘990 in order to provide multiple control options with a single cord. 
	
Claims 6-7,19-20,34-35,41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta WO2017/022632 and in the alternative over Ohta WO2017/022632 in view Hall et a 2015/0284990.
In regard to claims 6, 7, 19, 20, 34-35,41 and 43 Ohta ‘632 fails to explicitly disclose:
Wherein the single motor controller includes a microprocessor that controls operation of the first motor and the second motor.  
Wherein the single motor controller includes a printed circuit board that has electronic components that control operation of the first motor and the second motor.  
However, Ohta ‘632 discloses: 
The single motor controller (10) receives external operation requests and gives a control instruction. 
Examiner takes Official Notice that it is old and well known to use microprocessors and printed circuit boards as a means of motor control, and one having ordinary skill in the art would have known to use such as Ohta discloses that the motor controller is used to give and receive instructions. 

Wherein the motor controller (404) includes a microprocessor and printed circuit board that controls operation of the motor.  (paragraph [0077])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Ohta ‘632 to use a microprocessor and printed circuit board as part of the motor controller as taught by Hall et al ‘632 in order to control the motor and gather data for operation of the device. (paragraph [0077])
Claims 8-9, 21-22, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta WO2017/022632 in view of Hall et al 2015/0284990.
In regard to claims 8-9, 21-22 and 36-37 Ohta ‘632 fail to disclose: 
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user initiated tug.  
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user initiated twist.  
Hall et al ‘990 discloses: 
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user initiated tug.  (paragraph [0092])
Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user initiated twist.  (paragraph [0093])
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Ohta ‘632 to make the motor controller operate the motors based on a tug or twist as taught by Hall et al ‘990 in order to provide multiple control options with a single cord. 
Claims 11, 24 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta WO2017/022632 in view of Pham et al 2017/0095103.

Wherein the single motor controller is configured to control operation of the first motor and the second motor based on a user initiated capacitive touch.  
Pham et al ‘103 discloses: 
Wherein the motor controller is configured to control operation of the motor based on a user initiated capacitive touch.  (paragraph ]0051])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Ohta ‘632 to make the motor controller be responsive to capacitive touch as taught by Pham et al ‘103 in order to increase the ease of use by allowing numerous commands to be given by just a user’s finger. (paragraph [0088])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JEREMY C RAMSEY/       Examiner, Art Unit 3634                                                                                                                                                                                                 

/Johnnie A. Shablack/       Primary Examiner, Art Unit 3634